The defendant was convicted of the offense of having in possession prohibited liquor and has appealed to this court. The liquor consisted of about thirty-three gallons of "white, wild-cat whiskey" in kegs found by the officers in the smokehouse on the premises, occupied by the defendant and others, and a gallon jug, half full of similar whiskey in a room of the dwelling house where defendant resided. The State's evidence tended to show that, when the officers appeared on the scene, the defendant ran into the house, latched the front screen door, picked up this gallon jug half filled with whiskey, and handed it to another person who went into an adjoining room and placed it under the bed where the officers found it. The tendency of the defendant's evidence was to absolve the defendant from all guilty connection with the whiskey. It was for the jury to say, under these facts, whether or not the defendant was guilty. The issue was properly and fairly submitted to the jury and this court will not disturb its findings.
The officers who made the raid testified that the contents of the kegs and jug was "white, wild-cat whiskey." This fact was not controverted. The single disputed question upon the trial was the defendant's guilty connection with the whiskey. The opinion in Berry v. State, Ala. App., 194 So. 4181 (cited by appellant) therefore has no application and the conclusion there pertaining is in conformity with this opinion.
Affirmed.
1 Ante, p. 196.